881 So.2d 732 (2004)
Derrick N. MILLER, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D03-3013.
District Court of Appeal of Florida, Third District.
September 15, 2004.
Derrick N. Miller, in proper person.
Charles J. Crist, Jr., Attorney General, and Valentina M. Tejera, Assistant Attorney General, for appellee.
Before GODERICH, FLETCHER and SHEVIN, JJ.
PER CURIAM.
The trial court's denial of the defendant's motion to withdraw guilty plea is affirmed without prejudice to the defendant filing a facially sufficient motion. See McAllister v. State, 840 So.2d 1163 (Fla. 5th DCA 2003).
Affirmed without prejudice.